
	
		II
		Calendar No. 227
		112th CONGRESS
		1st Session
		S. 453
		[Report No. 112–93]
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2011
			Mr. Brown of Ohio (for
			 himself, Mrs. Hutchison,
			 Mr. Schumer, Mrs. Gillibrand, Mr.
			 Lautenberg, Mr. Blumenthal,
			 Mr. Rockefeller, and
			 Mr. Webb) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			November 9, 2011
			Reported by Mr.
			 Rockefeller, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To improve the safety of motorcoaches, and
		  for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Motorcoach Enhanced Safety Act of
			 2011.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2.
				Definitions.
					Sec. 3. Regulations for
				improved occupant protection and motorcoach crash avoidance.
					Sec. 4. Standards for
				improved fire safety.
					Sec. 5. Occupant
				protection and collision avoidance research.
					Sec. 6. New
				entrants.
					Sec. 7. Reincarnated
				motor carriers.
					Sec. 8. Improved
				oversight of providers of motorcoach services and of other motorcoach carriers
				of passengers.
					Sec. 9. Motorcoach
				driver training.
					Sec. 10. Improved
				testing for the commercial driver's license passenger endorsement.
					Sec. 11. Improved
				physical fitness oversight and commercial driver medical
				certificates.
					Sec. 12. Safety and
				enforcement technology for motorcoaches.
					Sec. 13. Safety
				inspection program for commercial motor vehicles of passengers.
					Sec. 14. Distracted
				driving.
					Sec. 15. Motorcoach
				rental or leasing companies.
					Sec. 16.
				Regulations.
				
			2.DefinitionsIn this Act:
			(1)Advanced glazingThe term advanced glazing
			 means glazing installed in a portal on the side or the roof of a motorcoach
			 that is designed to be highly resistant to partial or complete occupant
			 ejection in all types of motor vehicle crashes.
			(2)BusThe term bus has the meaning
			 given such term in section 571.3(b) of title 49, Code of Federal Regulations
			 (as in effect on the day before the date of enactment of this Act).
			(3)Commercial motor vehicleExcept as otherwise specified, the term
			 commercial motor vehicle has the meaning given such term in
			 section 31132(1) of title 49, United States Code.
			(4)Direct tire pressure monitoring
			 systemThe term direct
			 tire pressure monitoring system means a tire pressure monitoring system
			 (as defined in section 571.138 of title 49, Code of Federal Regulations), that
			 is capable of directly detecting when the air pressure level in any tire is
			 significantly under-inflated and immediately providing the driver a low tire
			 pressure warning as to which specific tire is significantly
			 under-inflated.
			(5)Electronic on-board recorderThe term electronic on-board
			 recorder means an electronic device that acquires and stores data
			 showing the record of duty status of the vehicle operator and performs the
			 functions required of an automatic on-board recording device in section
			 395.15(b) of title 49, Code of Federal Regulations.
			(6)Event data recorderThe term event data recorder
			 has the meaning given that term in section 563.5 of title 49, Code of Federal
			 Regulations.
			(7)Motor carrierThe term motor carrier
			 means—
				(A)a motor carrier (as defined in section
			 13102(14) of title 49, United States Code); or
				(B)a motor private carrier (as defined in
			 section 13102(15) of such title).
				(8)MotorcoachThe term motorcoach has the
			 meaning given the term over-the-road bus in section 3038(a)(3) of
			 the Transportation Equity Act for the 21st Century (Public Law 105–178; 49
			 U.S.C. 5310 note), but does not include—
				(A)buses used in public transportation
			 provided by a State or local government; or
				(B)school buses, including multifunction
			 school activity buses.
				(9)Motorcoach servicesThe term motorcoach services
			 means passenger transportation by motorcoach for compensation.
			(10)Multifunction school activity
			 busesThe term
			 multifunction school activity buses has the meaning given such
			 term in section 571.3(b) of title 49, Code of Federal Regulations (as in effect
			 on the day before the date of the enactment of this Act).
			(11)PortalThe term portal means any
			 opening on the front, sides, rear, or roof of a motorcoach that could, in the
			 event of a crash involving the motorcoach, permit the partial or complete
			 ejection of any occupant from the motorcoach, including a young child.
			(12)Provider of motorcoach
			 servicesThe term
			 provider of motorcoach services means a motor carrier that
			 provides passenger transportation services with a motorcoach, including
			 per-trip compensation and contracted or chartered compensation.
			(13)Public transportationThe term public transportation
			 has the meaning given such term in section 5302(a)(10) of title 49, United
			 States Code.
			(14)Safety beltThe term safety belt has the
			 meaning given such term in section 153(i)(4)(B) of title 23, United States
			 Code.
			(15)SecretaryThe term Secretary means the
			 Secretary of Transportation.
			3.Regulations for improved occupant
			 protection and motorcoach crash avoidance
			(a)Regulations required within 1
			 yearNot later than 1 year
			 after the date of the enactment of this Act, the Secretary shall prescribe the
			 following regulations:
				(1)Safety beltsThe Secretary shall require safety belts to
			 be installed in motorcoaches at each designated seating position.
				(2)Roof strength and crush
			 resistanceThe Secretary
			 shall establish improved roof standards for motorcoaches that substantially
			 improve the resistance of motorcoach roofs to deformation and intrusion to
			 prevent serious occupant injury in rollover crashes involving
			 motorcoaches.
				(3)Anti-ejection safety
			 countermeasuresThe Secretary
			 shall require advanced glazing to be installed in each motorcoach portal to
			 prevent partial or complete ejection of passengers of motorcoaches, including
			 such passengers that are children.
				(4)Rollover crash avoidanceThe Secretary shall require motorcoaches to
			 be equipped with stability enhancing technology, such as electronic stability
			 control, or torque vectoring, to reduce the number and frequency of rollover
			 crashes among motorcoaches.
				(5)Firefighting equipmentThe Secretary shall require the
			 installation in motorcoaches of improved fire extinguishers or other readily
			 available firefighting equipment for the purpose of effectively extinguishing
			 fires in motorcoaches to prevent passenger deaths and injuries.
				(b)Regulations required within 2
			 yearsNot later than 2 years
			 after the date of enactment of this Act, the Secretary shall prescribe the
			 following commercial motor vehicle tire regulations:
				(1)Commercial motor vehicle tire pressure
			 monitoring systems
					(A)In
			 generalThe Secretary shall
			 prescribe regulations that require motorcoaches to be equipped with direct tire
			 pressure monitoring systems that warn the operator of a commercial motor
			 vehicle when any tire exhibits a level of air pressure that is below a
			 specified level of air pressure established by the Secretary.
					(B)Performance
			 requirementsThe regulations
			 prescribed by the Secretary under this section shall include performance
			 requirements to ensure that direct tire pressure monitoring systems are capable
			 of performing—
						(i)at all times when the ignition locking
			 system is in the On position;
						(ii)at all vehicle speeds;
						(iii)on all road surfaces;
						(iv)during all weather conditions; and
						(v)after a repair or other service is
			 performed on a tire.
						(2)Tire performance standardThe Secretary shall upgrade performance
			 standards for tires used on motorcoaches, including an enhanced endurance test
			 and a new high-speed performance test.
				(c)Application of regulations
				(1)New motorcoachesAny regulation prescribed pursuant to
			 subsection (a) or (b) shall apply to all motorcoaches that are manufactured
			 more than 2 years after the date on which the regulation is published as a
			 final rule.
				(2)Retrofit requirements for existing
			 motorcoachesThe Secretary
			 may, by regulation, provide for the application of any requirement established
			 under this section to motorcoaches manufactured before the date on which the
			 requirement applies to new motorcoaches under paragraph (1) based on an
			 assessment of the feasibility, benefits, and costs of retrofitting the older
			 motorcoaches. The Secretary shall complete an assessment with respect to safety
			 belt retrofits not later than 2 years after the date of the enactment of this
			 Act.
				4.Standards for improved fire safety
			(a)EvaluationsNot later than 18 months after the date of
			 the enactment of this Act, the Secretary shall complete an evaluation of the
			 following:
				(1)Flammability standard for exterior
			 componentsThe Secretary
			 shall examine the feasibility of establishing requirements for fire hardening
			 or fire resistance of motorcoach exterior components to prevent fire and smoke
			 inhalation injuries to occupants.
				(2)Smoke suppressionThe Secretary shall review Federal motor
			 vehicle safety standard number 302 (49 CFR 571.302; relating to flammability of
			 interior materials) to consider more realistic tests to improve the resistance
			 of motorcoach interiors and components to burning, prevent inhalation by
			 passengers of toxic smoke and vapors, and permit sufficient time for the safe
			 evacuation of passengers from motorcoaches.
				(3)Prevention of, and resistance to, wheel
			 well firesThe Secretary
			 shall assess technologies to prevent and mitigate the propagation of wheel well
			 fires into the passenger compartment and substantially reduce occupant deaths
			 and injuries from such fires.
				(4)Passenger evacuationThe Secretary shall evaluate requirements
			 for motorcoaches to be equipped with the following:
					(A)Improved emergency evacuation
			 designsImproved emergency
			 exit window, door, roof hatch, and wheelchair lift door designs to expedite
			 access and use by passengers of motorcoaches under all emergency circumstances,
			 including crashes and fires.
					(B)Emergency interior lightingEmergency interior lighting systems,
			 including luminescent or retroreflectorized delineation of evacuation paths and
			 exits, that are triggered by a crash or other emergency incidents to accomplish
			 more rapid and effective evacuation of passengers.
					(5)Automatic fire suppressionThe Secretary shall evaluate requirements
			 for motorcoaches to be equipped with highly effective fire suppression systems
			 that automatically respond to and suppress all fires in such
			 motorcoaches.
				(b)Performance requirementsNot later than 3 years after the date of
			 the enactment of this Act, the Secretary shall issue performance requirements
			 for improved fire safety and passenger evacuation based on the results of the
			 evaluations conducted under subsection (a).
			5.Occupant protection and collision avoidance
			 research
			(a)Safety research initiativesNot later than 2 years after the date of
			 the enactment of this Act, the Secretary shall complete research on the
			 following:
				(1)Compartmentalization safety
			 countermeasuresEnhanced
			 compartmentalization safety countermeasures for motorcoaches, including
			 enhanced seating designs, to reduce substantially the risk of passengers being
			 thrown from their seats and colliding with other passengers, interior surfaces,
			 and components in the event of a crash involving a motorcoach.
				(2)Interior impact protectionEnhanced occupant impact protection
			 standards for motorcoach interiors to reduce substantially serious injuries for
			 all passengers of motorcoaches.
				(3)Collision avoidance systemsForward and lateral crash warning systems
			 applications for motorcoaches.
				(b)Standards and regulationsNot later than 2 years after the completion
			 of each research initiative required under subsection (a), the Secretary shall
			 prescribe a standard or regulation based on the results of that
			 research.
			6.New entrants
			(a)Registration requirementsSection 13902(b) of title 49, United States
			 Code, is amended—
				(1)by redesignating paragraphs (1) through (8)
			 as paragraphs (2) through (9), respectively; and
				(2)by inserting before paragraph (2), as
			 redesignated, the following:
					
						(1)Additional
				registration requirements for providers or motorcoach servicesIn addition to meeting the requirements
				under subsection (a)(1), the Secretary may register a person to provide
				motorcoach services only after that person—
							(A)undergoes a pre-authorization safety audit,
				including verification, in a manner sufficient to demonstrate the ability to
				comply with Federal rules and regulations, of—
								(i)a drug and alcohol testing program
				consistent with part 40 of title 49, Code of Federal Regulations;
								(ii)the carrier's system of compliance with
				hours-of-service rules, including hours-of-service records;
								(iii)the ability to obtain required
				insurance;
								(iv)driver qualifications, including the
				validity of the commercial driver's license of each driver who will be
				operating under such authority;
								(v)disclosure of common ownership, common
				control, common management, common familial relationship, or other corporate
				relationship with another motor carrier or applicant for motor carrier
				authority during the most recent 3 years;
								(vi)records of the State inspections, or of a
				Level I or Level V Commercial Vehicle Safety Alliance Inspection, for all
				vehicles that will be operated by the carrier;
								(vii)safety management programs, including
				vehicle maintenance and repair programs; and
								(viii)the ability to comply with the Americans
				with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and the Over-the-Road
				Bus Transportation Accessibility Act of 2007 (49 U.S.C. 10101 note);
								(B)has been interviewed to review safety
				management controls and the carrier's written safety oversight policies and
				practices; and
							(C)has demonstrated, through the successful
				completion of a written examination developed by the Secretary, proficiency to
				comply with and carry out the requirements and regulations described in
				subsection
				(a)(1).
							.
				(b)Safety reviews of new
			 operatorsSection 31144(g)(1)
			 of title 49, United States Code, is amended to read as follows:
				
					(1)Safety review
						(A)In generalThe Secretary shall require, by regulation,
				each owner and each operator granted new registration under section 13902 to
				undergo a safety review not later than 18 months after the date on which the
				owner or operator, as the case may be, begins operations under such
				registration.
						(B)Providers of motorcoach
				servicesSafety reviews of
				owners and operators registered as providers of motorcoach services shall be
				conducted not later than 9 months after the owner or operator, as the case may
				be, begins operations under such registration.
						(2)Pre-authorization safety
				auditThe pre-authorization
				safety audit required under paragraph (1)(A) shall be completed on-site not
				later than 90 days after the submission of an application for operating
				authority.
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date that is 1 year after the date of the
			 enactment of this Act.
			7.Reincarnated motor carriers
			(a)Denial, suspension, amendment, or
			 revocation of registrationSection 13905(d) of title 49, United States
			 Code, is amended—
				(1)in paragraph (1)—
					(A)by striking On application
			 and inserting the following:
						
							(A)Registrant
				applicationOn
				application
							;
					(B)by striking On complaint and
			 inserting the following:
						
							(B)ComplaintOn
				complaint
							;
					(C)by striking the Secretary may (A)
			 suspend, and inserting the
			 following:
						
							the Secretary
			 may—(i)suspend
							;
					(D)by striking registration; and (B)
			 suspend and inserting the
			 following
						
							registration;(ii)suspend
							;
					(E)by striking
			 freight forwarder: (i) for failure and inserting the
			 following:
						
							freight forwarder
			 for—(I)failure
							;
					(F)by striking
			 title; or (ii) for failure and inserting the
			 following:
						
							title;
			 or—(II)failure
							;
				and
					(G)by striking penalty. Subparagraph
			 (B) shall not apply and inserting the
			 following:
						
							penalty;
			 and(iii)deny, suspend, amend, or revoke all or part
				of a registration of a motor carrier following a determination by the Secretary
				that the motor carrier failed to disclose in its application for registration a
				material fact relevant to its willingness and ability to comply with—
								(I)this part;
								(II)an applicable regulation or order of the
				Secretary or the Board; or
								(III)a condition of its registration.
								(C)ExceptionSubparagraph (B)(ii) shall not
				apply
							;
				and
					(2)in paragraph (2),
			 by striking paragraph (1)(B) and inserting paragraph
			 (1)(B)(ii).
				(b)ProcedureSection 13905(e)(1) of such title is
			 amended by striking registrant and inserting registrant,
			 or if the Secretary determines that the registrant has failed to disclose a
			 material fact in its application for registration in accordance with subsection
			 (d)(1)(B)(iii),.
			(c)Duties of employers and
			 employeesSection 31135 of
			 such title is amended—
				(1)by redesignating subsection (d) as
			 subsection (e); and
				(2)by inserting after subsection (c) the
			 following:
					
						(d)Avoiding compliance
							(1)Prohibited
				actionsTwo or more employers
				may not use common ownership, common management, common control, or common
				familial relationship to enable any or all such employers to avoid compliance,
				or mask or otherwise conceal non-compliance, or a history of noncompliance,
				with commercial motor vehicle safety regulations issued under this subchapter,
				chapter 315, or an order of the Secretary issued under this subchapter, chapter
				315, or such regulations.
							(2)Civil
				penaltiesIf the Secretary
				determines that an employer has engaged in any of the prohibited actions
				described in paragraph (1), the Secretary shall—
								(A)deny, suspend, amend, or revoke all or part
				of any such employer's registration under section 13905; and
								(B)take into account such noncompliance for
				purposes of determining the amount of the civil penalty to be assessed under
				section
				521(b)(2)(D).
								.
				8.Improved oversight of providers of
			 motorcoach services and other motorcoach carriers of passengers
			(a)In generalSection 31144 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(h)Periodic safety reviews of providers of
				motorcoach services
						(1)Safety reviewNot later than 3 years after the date of
				the enactment of the Motorcoach Enhanced
				Safety Act of 2011, the Secretary shall—
							(A)determine the safety fitness of each
				provider of motorcoach services registered with the Federal Motor Carrier
				Safety Administration; and
							(B)assign a safety fitness rating to each such
				provider.
							(2)Periodic reviewThe Secretary shall establish a process, by
				regulation, for monitoring the safety performance of each provider of
				motorcoach services on a regular basis following the assignment of a safety
				fitness rating, including progressive intervention to correct unsafe
				practices.
						(3)Enforcement strike forcesIn addition to the enhanced monitoring and
				enforcement actions required under paragraph (2), the Secretary may organize
				special enforcement strike forces targeting providers of motorcoach services,
				when and where the Secretary considers appropriate.
						(4)Periodic update of safety fitness
				ratingAs part of the safety
				review required by this subsection, the Secretary shall reassess such rating
				not less frequently than every 3 years.
						(5)Provider of motorcoach services
				definedIn this subsection,
				the term provider of motorcoach services has the meaning given
				such term in section 2 of the Motorcoach
				Enhanced Safety Act of
				2011.
						.
			(b)Revision of safety fitness rating
			 methodologyNot later than 1
			 year after the date of the enactment of this Act, the Secretary shall revise
			 the safety fitness rating methodology of the Department of Transportation
			 established pursuant to section 31144 of title 49, United States Code, to meet
			 the goals of the safety recommendation H–99–6 of the National Transportation
			 Safety Board, issued on February 26, 1999.
			(c)High risk carrier compliance
			 reviewsThe second sentence
			 of section 4138 of Public Law 109–59 (49 U.S.C. 31144 note) is amended by
			 striking is rated as category A or B for 2 consecutive months.
			 and inserting meets the Safety Measurement System criteria for being a
			 high risk motor carrier for 2 consecutive months..
			9.Motorcoach driver training
			(a)Establishment of training
			 curriculum
				(1)In generalNot later than 18 months after the date of
			 the enactment of this Act, the Secretary shall establish, by regulation,
			 minimum curricular requirements for entry-level drivers of motorcoaches and
			 drivers upgrading from 1 class of commercial driver's license to another class,
			 to be adopted by public and private schools and motor carriers and motorcoach
			 operators that provide training for such drivers.
				(2)Curricular requirementsThe curricular requirements under paragraph
			 (1) shall include—
					(A)classroom and behind-the-wheel instruction
			 that is adequate for training entry-level drivers of motorcoaches and drivers
			 upgrading from 1 class of commercial driver's license to another class to
			 safely operate motorcoaches and respond effectively to emergency situations;
			 and
					(B)instruction in advanced knowledge and
			 skills that are necessary to operate motorcoaches safely, including knowledge
			 and skills necessary—
						(i)to suppress motorcoach fires; and
						(ii)to evacuate passengers from motorcoaches
			 safely.
						(b)Training required
				(1)In generalThe Secretary shall require each motorcoach
			 driver seeking a commercial driver's license passenger endorsement to undergo a
			 training program that includes the minimum curricular requirements established
			 under subsection (a) before taking a test for a commercial driver's license
			 passenger endorsement.
				(2)Certificate requiredThe Secretary shall require that—
					(A)each trainer of a driver seeking a
			 commercial driver's license passenger endorsement to issue a certificate to the
			 trainee and the appropriate State licensing authority certifying that the
			 trainee has completed a motorcoach driver training course that includes the
			 curricular requirements established under subsection (a);
					(B)each driver seeking to take the test for
			 the commercial driver's license passenger endorsement to present the
			 certificate to a State licensing authority;
					(C)the State licensing authority to compare
			 the certificate presented by the applicant with the certificate provided by the
			 driver training school; and
					(D)the State licensing authority to refuse to
			 administer the test if the certificates are not the same.
					(c)Report on feasibility, benefits, and costs
			 of establishing a system of certification of training programsNot later than 2 years after the date of
			 the enactment of this Act, the Secretary shall submit a report to the
			 Committee on Commerce, Science, and
			 Transportation of the Senate and the
			 Committee on Energy and Commerce of the House
			 of Representatives that describes the feasibility, benefits,
			 and costs of establishing a system of certification of public and private
			 schools and of motor carriers and motorcoach operators that provide motorcoach
			 driver training, in accordance with the curricular requirements established by
			 the Secretary under subsection (a).
			10.Improved testing for the commercial
			 driver's license passenger endorsement
			(a)Increased stringency of examination for
			 commercial driver's license passenger-Carrying endorsement
				(1)Final ruleNot later than 6 months after the date of
			 the enactment of this Act, the Secretary, after consultation with the American
			 Association of Motor Vehicle Administrators, shall issue a final rule in Docket
			 No. FMCSA 2007–27659: Commercial Driver's License Testing and Commercial
			 Learner's Permit Standards that improves the quality and stringency of the
			 examination for the commercial driver's license passenger-carrying
			 endorsement.
				(2)RequirementsThe final rule issued under paragraph (1)
			 shall require—
					(A)a more stringent knowledge test than the
			 test in effect on the day before the date of the enactment of this Act;
			 and
					(B)a more stringent examination of the driving
			 skills necessary to operate safely a for-hire passenger-carrying commercial
			 motor vehicle than the examination of such skills in effect on the day before
			 the date of the enactment of this Act.
					(b)Modification of requirements for commercial
			 driver's license passenger-Carrying endorsementThe Secretary shall require, by regulation,
			 that any driver who transports not fewer than 9 and not more than 15 passengers
			 (including the driver) in interstate commerce through the operation of a
			 commercial motor vehicle (as defined in section 31301(4) of title 49, United
			 States Code)—
				(1)has a commercial driver's license
			 passenger-carrying endorsement; and
				(2)has been tested in accordance with a drug
			 and alcohol testing program that is consistent with part 40 of title 49, Code
			 of Federal Regulations.
				11.Improved physical fitness oversight and
			 commercial driver medical certificates
			(a)Medical review board
			 functionsSection 31149(a)(1)
			 of title 49, United States Code, is amended—
				(1)by striking recommendations on
			 medical standards and inserting the
			 following:
					
						recommendations
			 concerning—(A)medical
				standards
						;
				and
				(2)by striking medical
			 research. and inserting the
			 following:
					
						medical research;
			 and(B)the criteria to be used for evaluating
				medical examiners for admission to the national registry established under
				subsection
				(d).
						.
				(b)Examination requirements for listing in the
			 national registry of medical examinersSection 31149(c)(1)(D) of such title is
			 amended to read as follows:
				
					(D)develop requirements applicable to a
				medical examiner seeking to be listed in the national registry,
				including—
						(i)specific courses and materials that must be
				completed to be listed in the national registry;
						(ii)a rigorous written examination for which a
				passing grade must be achieved to be listed in the national registry;
						(iii)certification (including
				self-certification), as appropriate, to verify that the medical examiner has
				completed training, including refresher courses, that the Secretary determines
				are necessary to be listed in the national registry; and
						(iv)demonstration of the willingness and
				ability of a medical examiner to comply with any reporting requirements
				established by the
				Secretary;
						.
			(c)Medical examination form
			 comparisonsNot later than 18
			 months after the date of the enactment of this Act, the Secretary shall
			 prescribe a regulation that requires any medical examiner who performs a
			 medical examination to certify an applicant for a commercial driver's license
			 under section 391.43 of title 49, Code of Federal Regulations, to submit the
			 form for such examination required under subsection (f) of such section (as in
			 effect on the day before the date of the enactment of this Act) to the
			 appropriate State licensing agency.
			(d)State plan requirementSection 31102(b) of title 49, United States
			 Code, is amended—
				(1)in subparagraph (W), by striking
			 and at the end;
				(2)in subparagraph (X), by striking the period
			 at the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(Y)requires State licensing authorities to
				compare the forms they receive pursuant to the regulation prescribed under
				section 11(c) of the Motorcoach Enhanced
				Safety Act of 2011 with the medical examiner's certificate
				required under section 391.43(g) of title 49, Code of Federal Regulations (as
				in effect on the day before the date of the enactment of that Act), to
				determine the accuracy and validity of the information contained in such forms
				and
				certificates.
						.
				(e)Additional oversight of licensing
			 authorities
				(1)In generalSection 31149(c)(1) of title 49, United
			 States Code, is amended—
					(A)in subparagraph (E), by striking
			 and at the end;
					(B)in subparagraph (F), by striking the period
			 at the end and inserting ; and; and
					(C)by adding at the end the following:
						
							(G)annually review the licensing authorities
				of 10 States to assess the accuracy, validity, and timeliness of physical
				examination reports and medical certificates submitted by certified medical
				examiners to such State licensing agencies and the processing of such
				submissions by the licensing
				authorities.
							.
					(2)Internal oversight policy
					(A)In generalNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall establish an oversight policy and
			 process within the Department of Transportation for purposes of carrying out
			 section 31149(c)(1)(G) of title 49, United States Code, as added by paragraph
			 (1)(C).
					(B)Effective
			 dateSection 31149(c)(1)(G)
			 of title 49, United States Code, as added by paragraph (1)(C), shall take
			 effect on the date on which the oversight policies and processes are
			 established pursuant to subparagraph (A).
					(f)Deadline for establishment of national
			 registry of medical examinersNot later than 6 months after the date of
			 the enactment of this Act, the Secretary shall establish a national registry of
			 medical examiners as required under section 31149(d)(1) of title 49, United
			 States Code.
			12.Safety and enforcement technology for
			 motorcoaches
			(a)Electronic on-Board recorders
				(1)In generalNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall prescribe regulations requiring that
			 all motorcoaches used by any motor carrier in interstate commerce be equipped
			 with electronic on-board recorders.
				(2)Performance
			 requirementsThe regulations
			 prescribed by the Secretary under paragraph (1) shall include performance
			 requirements to ensure that electronic on-board recorders—
					(A)accurately record commercial driver hours
			 of service;
					(B)allow tracking of driver and vehicle
			 location; and
					(C)are tamper resistant.
					(3)Effective
			 dateThe regulations
			 prescribed under this subsection shall—
					(A)take effect on the date that is 2 years
			 after the date on which the regulation is published as a final rule; and
					(B)apply to all motorcoaches described in
			 paragraph (1).
					(b)Event data recorders
				(1)EvaluationNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall complete an evaluation of event data
			 recorders, including requirements regarding specific types of vehicle
			 operations, events and incidents, and systems information to be recorded, for
			 event data recorders to be used on motorcoaches used by motor carriers in
			 interstate commerce. For this purpose, the Secretary shall consider the
			 performance requirements for event data recorders for passenger vehicles under
			 part 563 of title 49, Code of Federal Regulations.
				(2)Standards and regulationsNot later than 1 year after completing the
			 evaluation required under paragraph (1), the Secretary shall issue standards
			 and regulations based on the results of such evaluation.
				13.Safety inspection program for commercial
			 motor vehicles of passengersNot later than 3 years after the date of the
			 enactment of this Act, the Secretary shall complete a rulemaking proceeding to
			 consider requiring States to conduct annual inspections of commercial motor
			 vehicles designed or used to transport passengers, including—
			(1)an assessment of the risks associated with
			 improperly maintained or inspected commercial motor vehicles designed or used
			 to transport passengers;
			(2)an assessment of the effectiveness of
			 current Federal standards for the inspection of such vehicles in mitigating the
			 risks described in paragraph (1) and to ensure the safe and proper operation
			 condition of such vehicles; and
			(3)an assessment of the costs and benefits of
			 a mandatory State inspection program.
			14.Distracted driving
			(a)In generalSubchapter III of chapter 311 of title 49,
			 United States Code, is amended by adding at the end the following:
				
					31152.Regulation of the
				use of distracting devices in motorcoaches
						(a)In generalNot later than 1 year after the date of the
				enactment of the Motorcoach Enhanced Safety
				Act of 2011, the Secretary of Transportation shall prescribe
				regulations on the use of electronic or wireless devices, including cell phones
				and other distracting devices, by an individual employed as the operator of a
				motorcoach (as defined in section 2(8) of that Act).
						(b)Basis for regulationsThe Secretary shall base the regulations
				required under subsection (a) on accident data analysis, the results of ongoing
				research, and other information, as appropriate.
						(c)Prohibited
				useExcept as provided in
				subsection (d), the Secretary shall prohibit the use of the devices set forth
				in subsection (a) in circumstances in which the Secretary determines that their
				use interferes with the driver's safe operation of a motorcoach.
						(d)Permitted useUnder the regulations, the Secretary may
				permit the use of a device otherwise prohibited under subsection (c) if the
				Secretary determines that such use is necessary for the safety of the driver or
				the public in emergency
				circumstances.
						.
			(b)Conforming amendmentThe table of contents for chapter 311 of
			 title 49, United States Code, is amended by inserting after the item relating
			 to section 31151 the following:
				
					
						31152. Regulation of the
				use of distracting devices in
				motorcoaches.
					
					.
			15.Motorcoach rental or leasing
			 companiesSection 31132(3) of
			 title 49, United States Code, is amended to read as follows:
			
				(3)employer—
					(A)means a person engaged in a business
				affecting interstate commerce that—
						(i)owns or leases a commercial motor vehicle
				in connection with that business, or assigns and employee to operate it;
				or
						(ii)offers for rent or lease motor vehicles
				designed or used to transport more than 15 passengers, including the driver,
				and from the same location or as part of the same business provides names or
				contact information of drivers, or holds itself out to the public as a charter
				bus company; and
						(B)does not include an individual who is an
				employee of the United States Government, a State, or a political subdivision
				of a State acting in the course of that individual's employment as such an
				employee.
					.
		16.RegulationsAny standard or regulation prescribed or
			 modified pursuant to this Act shall be prescribed or modified in accordance
			 with section 553 of title 5, United States Code.
		
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Motorcoach Enhanced Safety Act of
			 2011.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2.
				Definitions.
					Sec. 3. Regulations for
				improved occupant protection and collision avoidance.
					Sec. 4. Standards for improved
				fire safety.
					Sec. 5. Occupant protection and
				collision avoidance research.
					Sec. 6. New
				entrants.
					Sec. 7. Reincarnated
				carriers.
					Sec. 8. Improved oversight of
				motorcoach service providers.
					Sec. 9. Motorcoach driver
				training.
					Sec. 10. Improved testing for
				the commercial driver's license passenger endorsement.
					Sec. 11. Improved physical
				fitness oversight and commercial driver medical certificates.
					Sec. 12. Safety and enforcement
				technology for motorcoaches.
					Sec. 13. Safety inspection
				program for commercial motor vehicles of passengers.
					Sec. 14. Distracted
				driving.
					Sec. 15. Motorcoach rental or
				leasing companies.
					Sec. 16. Registration of
				brokers for motor carriers of passengers.
					Sec. 17.
				Regulations.
				
			2.DefinitionsIn this Act:
			(1)Advanced glazingThe term advanced glazing
			 means glazing installed in a portal on the side or the roof of a motorcoach
			 that is designed to be highly resistant to partial or complete occupant
			 ejection in all types of motor vehicle crashes.
			(2)BusThe term bus has the meaning
			 given such term in section 571.3(b) of title 49, Code of Federal Regulations
			 (as in effect on the day before the date of the enactment of this Act).
			(3)Commercial motor vehicleExcept as otherwise specified, the term
			 commercial motor vehicle has the meaning given such term in
			 section 31132(1) of title 49, United States Code.
			(4)Direct tire pressure monitoring
			 systemThe term direct
			 tire pressure monitoring system means a tire pressure monitoring system
			 that is capable of directly detecting when the air pressure level in any tire
			 is significantly under-inflated and providing the driver a low tire pressure
			 warning as to which specific tire is significantly under-inflated.
			(5)Electronic on-board recorderThe term electronic on-board
			 recorder means an electronic device that acquires and stores data
			 showing the record of duty status of the vehicle operator and performs the
			 functions required of an automatic on-board recording device in section
			 395.15(b) of title 49, Code of Federal Regulations.
			(6)Event data recorderThe term event data recorder
			 has the meaning given that term in section 563.5 of title 49, Code of Federal
			 Regulations.
			(7)Motor carrierThe term motor carrier
			 means—
				(A)a motor carrier (as defined in section
			 13102(14) of title 49, United States Code); or
				(B)a motor private carrier (as defined in
			 section 13102(15) of such title).
				(8)MotorcoachThe term motorcoach
			 means—
				(A)a bus with—
					(i)a gross vehicle weight rating of 26,000
			 pounds or greater;
					(ii)16 or more designated seating positions
			 (including the driver); and
					(iii)at least 2 rows of passenger seats rearward
			 of the driver's seating position that are forward-facing or can be converted to
			 forward-facing without the use of tools; and
					(B)does not include—
					(i)a bus used in transit service provided by a
			 State or local government; or
					(ii)a school bus, including a multifunction
			 school activity bus.
					(9)Motorcoach servicesThe term motorcoach services
			 means passenger transportation by motorcoach for compensation.
			(10)Multifunction school activity
			 busesThe term
			 multifunction school activity buses has the meaning given such
			 term in section 571.3(b) of title 49, Code of Federal Regulations (as in effect
			 on the day before the date of the enactment of this Act).
			(11)PortalThe term portal means any
			 opening on the front, sides, rear, or roof of a motorcoach that could, in the
			 event of a crash involving the motorcoach, permit the partial or complete
			 ejection of any occupant from the motorcoach, including a young child.
			(12)Provider of motorcoach
			 servicesThe term
			 provider of motorcoach services means a motor carrier that
			 provides passenger transportation services with a motorcoach, including
			 per-trip compensation and contracted or chartered compensation.
			(13)Safety beltThe term safety belt has the
			 meaning given such term in section 153(i)(4)(B) of title 23, United States
			 Code.
			(14)SecretaryThe term Secretary means the
			 Secretary of Transportation.
			(15)Transit serviceThe term transit service means
			 motorcoach service characterized by operating speeds of less than 45 miles per
			 hour and frequent stops.
			3.Regulations for improved occupant
			 protection and collision avoidance
			(a)Regulations required within 1
			 yearNot later than 1 year
			 after the date of the enactment of this Act, the Secretary shall prescribe the
			 following regulations:
				(1)Safety beltsThe Secretary shall issue a final rule in
			 Docket No. NHTSA 2010–0112: Federal Motor Vehicle Standards; Motorcoach
			 Definition; Occupant Crash Protection, to require safety belts to be
			 installed in motorcoaches at each designated seating position.
				(2)Firefighting equipmentThe Secretary shall require the
			 installation in motorcoaches of improved fire extinguishers or other readily
			 available firefighting equipment for the purpose of effectively extinguishing
			 fires in motorcoaches to prevent passenger deaths and injuries.
				(b)Regulations required within 18
			 monthsNot later than 18
			 months after the date of the enactment of this Act, the Secretary shall
			 prescribe regulations—
				(1)establishing improved roof standards for
			 motorcoaches that substantially improve the resistance of motorcoach roofs to
			 deformation and intrusion to prevent serious occupant injury in rollover
			 crashes involving motorcoaches; and
				(2)requiring advanced glazing to be installed
			 in each motorcoach portal to prevent partial or complete ejection of passengers
			 of motorcoaches, including such passengers that are children.
				(c)Regulations required within 2
			 yearsNot later than 2 years
			 after the date of the enactment of this Act, the Secretary shall prescribe the
			 following commercial motor vehicle regulations:
				(1)Rollover crash avoidanceThe Secretary shall require motorcoaches to
			 be equipped with stability enhancing technology, such as electronic stability
			 control, or torque vectoring, to reduce the number and frequency of rollover
			 crashes among motorcoaches.
				(2)Commercial motor vehicle tire pressure
			 monitoring systems
					(A)In
			 generalThe Secretary shall
			 prescribe regulations that require motorcoaches to be equipped with direct tire
			 pressure monitoring systems that warn the operator of a commercial motor
			 vehicle when any tire exhibits a level of air pressure that is below a
			 specified level of air pressure established by the Secretary.
					(B)Performance
			 requirementsThe regulations
			 prescribed by the Secretary under this paragraph shall include performance
			 requirements to ensure that direct tire pressure monitoring systems are capable
			 of—
						(i)providing a warning to the driver when 1 or
			 more tires are underinflated;
						(ii)activating in a specified time period after
			 the underinflation is detected; and
						(iii)operating at different vehicle
			 speeds.
						(3)Tire performance standardThe Secretary shall upgrade performance
			 standards for tires used on motorcoaches by conducting an enhanced endurance
			 test and a new high-speed performance test.
				(d)Application of regulations
				(1)New motorcoachesA regulation prescribed in accordance with
			 subsection (a), (b), or (c) shall apply to all motorcoaches manufactured more
			 than 2 years after the date on which the regulation is published as a final
			 rule.
				(2)Retrofit requirements for existing
			 motorcoachesThe Secretary
			 may, by regulation, provide for the application of any requirement established
			 under this section to motorcoaches manufactured before the date on which the
			 requirement applies to new motorcoaches under paragraph (1) based on an
			 assessment of the feasibility, benefits, and costs of retrofitting such
			 motorcoaches. The Secretary shall complete such assessment with respect to
			 safety belt retrofits no later than 2 years after the date of the enactment of
			 this Act.
				4.Standards for improved fire safety
			(a)EvaluationsNot later than 18 months after the date of
			 the enactment of this Act, the Secretary shall conduct an evaluation of the
			 following:
				(1)Flammability standard for exterior
			 componentsThe Secretary
			 shall examine the feasibility of establishing requirements for fire hardening
			 or fire resistance of motorcoach exterior components to prevent fire and smoke
			 inhalation injuries to occupants.
				(2)Smoke suppressionThe Secretary shall review Federal motor
			 vehicle safety standard number 302 (49 C.F.R. 571.302; relating to flammability
			 of interior materials) to consider more realistic tests to improve the
			 resistance of motorcoach interiors and components to burning and permit
			 sufficient time for the safe evacuation of passengers from motorcoaches.
				(3)Prevention of, and resistance to, wheel
			 well firesThe Secretary
			 shall assess technologies to prevent and mitigate the propagation of wheel well
			 fires into the passenger compartment and substantially reduce occupant deaths
			 and injuries from such fires.
				(4)Passenger evacuationThe Secretary shall evaluate requirements
			 for motorcoaches to be equipped with the following:
					(A)Improved emergency evacuation
			 designsImproved emergency
			 exit window, door, roof hatch, and wheelchair lift door designs to expedite
			 access and use by passengers of motorcoaches under all emergency circumstances,
			 including crashes and fires.
					(B)Emergency interior lightingEmergency interior lighting systems,
			 including luminescent or retroreflectorized delineation of evacuation paths and
			 exits, which are triggered by a crash or other emergency incidents to
			 accomplish more rapid and effective evacuation of passengers.
					(5)Automatic fire suppressionThe Secretary shall evaluate requirements
			 for motorcoaches to be equipped with highly effective fire suppression systems
			 that automatically respond to and suppress all fires in such
			 motorcoaches.
				(b)Performance requirementsNot later than 3 years after the date of
			 the enactment of this Act, the Secretary shall issue performance requirements
			 for improved fire safety and passenger evacuation based on the results of the
			 evaluations conducted under subsection (a).
			5.Occupant protection and collision avoidance
			 research
			(a)Safety research initiativesNot later than 2 years after the date of
			 the enactment of this Act, the Secretary shall complete research on the
			 following:
				(1)Compartmentalization safety
			 countermeasuresEnhanced
			 compartmentalization safety countermeasures for motorcoaches, including
			 enhanced seating designs, to reduce substantially the risk of passengers being
			 thrown from their seats and colliding with other passengers, interior surfaces,
			 and components in the event of a crash involving a motorcoach.
				(2)Interior impact protectionEnhanced occupant impact protection
			 standards for motorcoach interiors to reduce substantially serious injuries for
			 all passengers of motorcoaches.
				(3)Collision avoidance systemsForward and lateral crash warning systems
			 applications for motorcoaches.
				(b)Standards and regulationsNot later than 2 years after the completion
			 of each research initiative required under subsection (a), the Secretary shall
			 issue a standard or regulation based on the results of such research.
			6.New entrants
			(a)Registration requirementsSection 13902(b) of title 49, United States
			 Code, is amended—
				(1)by redesignating paragraphs (1) through (8)
			 as paragraphs (5) through (12), respectively; and
				(2)by inserting before paragraph (5), as
			 redesignated, the following:
					
						(1)Additional registration
				requirements for providers or motorcoach servicesIn addition to meeting the requirements
				under subsection (a)(1), the Secretary may not register a person to provide
				motorcoach services until after such person—
							(A)undergoes a preauthorization safety audit,
				including verification, in a manner sufficient to demonstrate the ability to
				comply with Federal rules and regulations, of—
								(i)a drug and alcohol testing program under
				part 40 of title 49, Code of Federal Regulations;
								(ii)the carrier's system of compliance with
				hours-of-service rules, including hours-of-service records;
								(iii)the ability to obtain required
				insurance;
								(iv)driver qualifications, including the
				validity of the commercial driver's license of each driver who will be
				operating under such authority;
								(v)disclosure of common ownership, common
				control, common management, common familial relationship, or other corporate
				relationship with another motor carrier or applicant for motor carrier
				authority during the past 3 years;
								(vi)records of the State inspections, or of a
				Level I or V Commercial Vehicle Safety Alliance Inspection, for all vehicles
				that will be operated by the carrier;
								(vii)safety management programs, including
				vehicle maintenance and repair programs; and
								(viii)the ability to comply with the Americans
				with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and the Over-the-Road
				Bus Transportation Accessibility Act of 2007 (49 U.S.C. 10101 note);
								(B)has been interviewed to review safety
				management controls and the carrier's written safety oversight policies and
				practices; and
							(C)through the successful completion of a
				written examination developed by the Secretary, has demonstrated proficiency to
				comply with and carry out the requirements and regulations described in
				subsection (a)(1).
							(2)Pre-authorization safety
				auditThe pre-authorization
				safety audit required under paragraph (1)(A) shall be completed on-site not
				later than 90 days following the submission of an application for operating
				authority.
						(3)FeeThe Secretary may establish, under section
				9701 of title 31, a fee of not more than $1,200 for new registrants that as
				nearly as possible covers the costs of performing a preauthorization safety
				audit. Amounts collected under this subsection shall be deposited in the
				Highway Trust Fund (other than the Mass Transit
				Account).
						.
				(b)Safety reviews of new
			 operatorsSection 31144(g)(1)
			 of title 49, United States Code, is amended by inserting transporting
			 property after each operator.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect 1 year after the date of the enactment of this
			 Act.
			7.Reincarnated carriers
			(a)Registration requirementsSection 13902(b) of title 49, United States
			 Code, as amended by section 6(a), by inserting after paragraph (3), as added by
			 section 6(a), the following:
				
					(4)Disclosure of prior
				relationshipsIn addition to
				meeting the requirements under subsection (a)(1), the Secretary shall require
				applicants for authority to transport passengers to disclose any relationship
				involving common ownership, common management, or common familial relationship
				between that person and any other motor carrier if the relationship occurred
				during the 3-year period preceding the date of the filing of the application
				for
				registration.
					.
			(b)Denial, suspension, amendment, or
			 revocation of registrationSection 13905(d) of such title is
			 amended—
				(1)in paragraph (1)—
					(A)by striking may (A) suspend
			 and inserting the following: "may—
						
							(A)suspend
							;
					(B)by striking
			 registration; and (B) suspend and inserting the following:
			 "registration;
						
							(B)suspend
							;
					(C)by striking forwarder: (i) for
			 failure to pay and inserting the following: "forwarder for
			 failure—
						
							(i)to
				pay
							;
					(D)by striking title; or (ii) for
			 failure to arrange and inserting the following: "title; or
						
							(ii)to
				arrange
							;
					(E)by striking penalty. and
			 inserting the following: "penalty; and
						
							(C)deny, suspend, amend, or revoke all or part
				of a registration of a motor carrier following a determination by the Secretary
				that the motor carrier failed to disclose in its application for registration a
				material fact relevant to its willingness and ability to comply with—
								(i)this part;
								(ii)an applicable regulation or order of the
				Secretary or the Board; or
								(iii)a condition of its
				registration.
								;
				and
					(F)by striking the last
			 sentence; and
					(2)by amending paragraph (2)
			 to read as follows:
					
						(2)Not later than 12 months
				after the date of the enactment of the Motorcoach Enhanced Safety Act of 2011, the
				Secretary, after notice and opportunity for comment, shall issue regulations
				that—
							(A)provide for the denial,
				suspension, amendment, or revocation of a registration pursuant to paragraph
				(1)(C); and
							(B)exempt the application of
				paragraph (1)(B) to any person who is unable to pay a civil penalty because
				such person is a debtor in a case under chapter 11 of title
				11.
							.
				(c)ProcedureSection 13905(e) of such title is
			 amended—
				(1)by redesignating
			 paragraph (2) as subparagraph (B);
				(2)in paragraph (1), by striking (1)
			 the Secretary and inserting the following:
					
						(2)(A)the
				Secretary
							;
				and
				(3)by inserting before
			 paragraph (2), as redesignated, the following:
					
						(1)the Secretary determines
				that the registrant has failed to disclose a material fact in its application
				for registration in accordance with subsection (d)(1)(C);
				or
						.
				(d)Duties of employers and
			 employeesSection 31135 of
			 such title is amended—
				(1)by redesignating subsection (d) as
			 subsection (e); and
				(2)by inserting after subsection (c) the
			 following:
					
						(d)Avoiding compliance
							(1)Prohibited
				actionsTwo or more employers
				shall not use common ownership, common management, common control, or common
				familial relationship to enable any or all such employers to avoid compliance,
				or mask or otherwise conceal noncompliance, or a history of noncompliance, with
				commercial motor vehicle safety regulations issued under this subchapter,
				chapter 315, or an order of the Secretary issued under this subchapter, chapter
				315, or such regulations.
							(2)Effect of
				violationIf the Secretary
				determines that an employer has engaged in any action prohibited under
				paragraph (1), the Secretary shall—
								(A)deny, suspend, amend, or revoke all or part
				of such employer's registration under section 13905; and
								(B)take into account such noncompliance for
				purposes of determining the amount of the civil to which the employer is liable
				under section
				521(b)(2)(D).
								.
				8.Improved oversight of motorcoach service
			 providers
			(a)In generalSection 31144 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(h)Periodic safety reviews of providers of
				motorcoach services
						(1)Safety review
							(A)In generalThe Secretary shall—
								(i)determine the safety fitness of all
				providers of motorcoach services registered with the Federal Motor Carrier
				Safety Administration; and
								(ii)assign a safety fitness rating to each such
				provider.
								(B)ApplicabilitySubparagraph (A) shall apply—
								(i)to any provider of motorcoach services
				registered with the Administration after the date of the enactment of the
				Motorcoach Enhanced Safety Act of
				2011 beginning not later than 2 years after the date of such
				registration; and
								(ii)to any provider of motorcoach services
				registered with the Administration on or before the date of enactment of that
				Act beginning not later than 3 years after the date of the enactment of such
				Act.
								(2)Periodic reviewThe Secretary shall establish, by
				regulation, a process for monitoring the safety performance of each provider of
				motorcoach services on a regular basis following the assignment of a safety
				fitness rating, including progressive intervention to correct unsafe
				practices.
						(3)Enforcement strike forcesIn addition to the enhanced monitoring and
				enforcement actions required under paragraph (2), the Secretary may organize
				special enforcement strike forces targeting providers of motorcoach
				services.
						(4)Periodic update of safety fitness
				ratingIn conducting the
				safety reviews required under this subsection, the Secretary shall reassess the
				safety fitness rating of each provider not less frequently than once every 3
				years.
						(5)Motorcoach services definedIn this subsection, the term provider
				of motorcoach services has the meaning given such term in section 2 of
				the Motorcoach Enhanced Safety Act of
				2011.
						
			(b)Revision of safety fitness rating
			 methodologyNot later than 1
			 year after the date of the enactment of this Act, the Secretary shall revise
			 the safety fitness rating methodology of the Department of Transportation
			 established pursuant to section 31144 of title 49, United States Code, to meet
			 the goals of the safety recommendation H–99–6 of the National Transportation
			 Safety Board, which was issued on February 26, 1999.
			(c)High risk carrier compliance
			 reviewsSection 4138 of
			 SAFETEA–LU (49 U.S.C. 31144 note) is amended by striking is rated as
			 category A or B for 2 consecutive months. and inserting meets
			 the Safety Measurement System criteria for being a high risk motor carrier for
			 2 consecutive months..
			9.Motorcoach driver training
			(a)Establishment of training
			 curriculum
				(1)In generalNot later than 6 months after the date of
			 the enactment of this Act, the Secretary shall establish, by regulation,
			 minimum curricular requirements for entry-level drivers of motorcoaches and
			 drivers upgrading from 1 class of commercial driver's license to another class,
			 which shall be adopted by public and private schools and motor carriers and
			 motorcoach operators that provide training for such drivers.
				(2)Curricular requirementsThe curricular requirements under paragraph
			 (1) shall include—
					(A)classroom and behind-the-wheel instruction
			 that is adequate for training entry-level drivers of motorcoaches and drivers
			 upgrading from 1 class of commercial driver's license to another class to
			 safely operate motorcoaches and respond effectively to emergency situations;
			 and
					(B)instruction in advanced knowledge and
			 skills that are necessary to operate motorcoaches safely, including knowledge
			 and skills necessary—
						(i)to suppress motorcoach fires; and
						(ii)to evacuate passengers from motorcoaches
			 safely.
						(b)Training required
				(1)In generalThe Secretary shall require each motorcoach
			 driver seeking a commercial driver's license passenger endorsement to undergo a
			 training program that includes the minimum curricular requirements established
			 under subsection (a) before taking a test for a commercial driver's license
			 passenger endorsement.
				(2)Verification requiredThe Secretary shall require that—
					(A)each trainer of a driver seeking a
			 commercial driver's license passenger endorsement shall submit to the
			 appropriate State licensing authority information on any driver that has
			 successfully completed a motorcoach driver training course that includes the
			 curricular requirements established under subsection (a); and
					(B)the State licensing authority may not
			 administer the skills test for the passenger endorsement nor issue a passenger
			 endorsement to a driver unless the State licensing authority verifies that the
			 driver has successfully completed a motorcoach driver training course required
			 under subparagraph (A).
					(c)Report on feasibility, benefits, and costs
			 of establishing a system of certification of training programsNot later than 2 years after the date of
			 the enactment of this Act, the Secretary shall submit a report to the
			 Committee on Commerce, Science, and
			 Transportation of the Senate and the
			 Committee on Transportation and Infrastructure
			 of the House of Representativesthat describes the feasibility,
			 benefits, and costs of establishing a system of certification of public and
			 private schools and of motor carriers and motorcoach operators that provide
			 motorcoach driver training in accordance with the curricular requirements
			 established by the Secretary under subsection (a).
			(d)Nonpreemption of state
			 programsThe minimum
			 curricular requirements required under this section shall not preempt any State
			 or local law or regulation imposing additional or more stringent requirements
			 unless the Secretary determines that—
				(1)the law or regulation is incompatible with
			 the regulation prescribed by the Secretary; or
				(2)enforcement of the State law or the local
			 law or regulation would impose an unreasonable burden on interstate
			 commerce.
				10.Improved testing for the commercial
			 driver's license passenger endorsement
			(a)Increased stringency of examination for
			 commercial driver's license passenger-carrying endorsementNot later than 6 months after the date of
			 the enactment of this Act, the Secretary, in consultation with the American
			 Association of Motor Vehicle Administrators, shall issue a final rule in Docket
			 No. FMCSA 2007–27659: Commercial Driver's License Testing and
			 Commercial Learner's Permit Standards that—
				(1)improves the quality and stringency of the
			 examination for the commercial driver's license passenger-carrying
			 endorsement;
				(2)requires a more stringent knowledge test
			 than the test in effect on the day before the date of enactment of this Act;
			 and
				(3)requires a more stringent examination of
			 the driving skills necessary to operate safely a for-hire passenger-carrying
			 commercial motor vehicle than the examination of such skills in effect on the
			 day before the date of the enactment of this Act.
				(b)Report on driver's license requirements for
			 9-to-15 passenger vansNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 shall submit a plan to the Committee on
			 Commerce, Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure
			 of the House of Representatives for requiring that all or
			 certain classes of drivers—
				(1)have a commercial driver's license
			 passenger-carrying endorsement in order to operate a commercial motor vehicle
			 (as defined in section 31301(4) of title 49, United States Code) and transport
			 not less than 9 and not more than 15 passengers (including a driver) in
			 interstate commerce; and
				(2)be tested in accordance with a drug and
			 alcohol testing program under part 40 of title 49, Code of Federal
			 Regulations.
				11.Improved physical fitness oversight and
			 commercial driver medical certificates
			(a)Medical review board
			 functionsSection 31149(a)(1)
			 of title 49, United States Code, is amended—
				(1)by striking recommendations on
			 medical standards and inserting the following: "recommendations
			 on—
					
						(A)medical
				standards
						;
				and
				(2)by striking research. and
			 inserting the following: "research; and
					
						(B)advice and recommendations concerning the
				criteria to be used for evaluating medical examiners for admission to the
				national registry established under this
				section.
						.
				(b)Examination requirements for listing in the
			 national registry of medical examinersSection 31149(c)(1)(D) of title 49, United
			 States Code, is amended to read as follows:
				
					(D)develop requirements applicable to a
				medical examiner seeking to be listed in the national registry,
				including—
						(i)specific courses and materials that must be
				completed to be listed in the national registry;
						(ii)a rigorous written examination for which a
				passing grade must be achieved to be listed in the national registry;
						(iii)certification (including
				self-certification), as appropriate, to verify that the medical examiner has
				completed training, including refresher courses, that the Secretary determines
				are necessary to be listed in the national registry; and
						(iv)demonstration of the willingness and
				ability of a medical examiner to comply with any reporting requirements
				established by the
				Secretary;
						.
			(c)Medical examination form
			 comparisonsNot later than 18
			 months after the date of the enactment of this Act, the Secretary shall
			 require, by regulation, that each time a medical examiner performs a medical
			 examination to certify an applicant for a commercial driver's license under
			 section 391.43 of title 49, Code of Federal Regulations, such medical examiner
			 shall submit to the appropriate State licensing agency the form for such
			 examination required by section 391.43(f) of such title (as in effect on the
			 day before the date of the enactment of this Act).
			(d)State plan requirementSection 31102(b)(1) of title 49, United
			 States Code, is amended—
				(1)in subparagraph (W), by striking
			 and at the end; and
				(2)in subparagraph (X), by striking the period
			 at the end and inserting the following: "; and
					
						(Y)requires State licensing authorities to
				compare the forms they receive pursuant to section 11(c) of the
				Motorcoach Enhanced Safety Act of
				2011 with the medical examiner's certificate required under
				section 391.43(g) of title 49, Code of Federal Regulations (as in effect on the
				day before the date of enactment of that Act), to determine the accuracy and
				validity of the information contained in such forms and
				certificates.
						.
				(e)Additional oversight of licensing
			 authorities
				(1)In generalSection 31149(c)(1) of title 49, United
			 States Code, is amended—
					(A)in subparagraph (E), by striking
			 and at the end; and
					(B)in subparagraph (F), by striking the period
			 at the end and inserting the following: "; and
						
							(G)annually review the licensing authorities
				of 10 States to assess the accuracy, validity, and timeliness of physical
				examination reports and medical certificates submitted by certified medical
				examiners to such State licensing agencies and the processing of such
				submissions by the licensing
				authorities.
							.
					(2)Internal oversight policy
					(A)In generalNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall establish an oversight policy and
			 process within the Department of Transportation for purposes of carrying out
			 the requirement under section 31149(c)(1)(G) of title 49, United States Code,
			 as added by paragraph (1).
					(B)Effective
			 dateThe requirement under
			 section 31149(c)(1)(G) of title 49, United States Code, shall take effect on
			 the date on which the oversight policies and processes are established pursuant
			 to subparagraph (A).
					(f)Deadline for establishment of national
			 registry of medical examinersNot later than 6 months after the date of
			 the enactment of this Act, the Secretary shall establish a national registry of
			 medical examiners in accordance with section 31149(d)(1) of title 49, United
			 States Code.
			12.Safety and enforcement technology for
			 motorcoaches
			(a)Electronic on-board recorders
				(1)In general
					(A)RulemakingNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall prescribe regulations requiring that
			 all motorcoaches used by a motor carrier in interstate commerce be equipped
			 with electronic on-board recorders.
					(B)Performance
			 requirementsThe regulations
			 prescribed by the Secretary under this section shall include performance
			 requirements to ensure that electronic on-board recorders—
						(i)accurately record commercial driver hours
			 of service;
						(ii)allow tracking of driver and vehicle
			 location; and
						(iii)are tamper resistant.
						(2)ApplicabilityThe regulations prescribed under paragraph
			 (1) shall apply to all motorcoaches described in such paragraph beginning on
			 the date that is 2 years after the date on which the regulation is published as
			 a final rule.
				(b)Event data recorders
				(1)EvaluationNot later than 1 year after the date of the
			 enactment of this Act, the Secretary, after considering the performance
			 requirements for event data recorders for passenger vehicles under part 563 of
			 title 49, Code of Federal Regulations, shall complete an evaluation of event
			 data recorders, including requirements regarding specific types of vehicle
			 operations, events and incidents, and systems information to be recorded, for
			 event data recorders to be used on motorcoaches used by motor carriers in
			 interstate commerce.
				(2)Standards and regulationsNot later than 2 years after completing the
			 evaluation required under paragraph (1), the Secretary shall issue standards
			 and regulations based on the results of that evaluation.
				13.Safety inspection program for commercial
			 motor vehicles of passengersNot later than 3 years after the date of the
			 enactment of this Act, the Secretary shall complete a rulemaking proceeding to
			 consider requiring States to conduct annual inspections of commercial motor
			 vehicles designed or used to transport passengers, including an assessment
			 of—
			(1)the risks associated with improperly
			 maintained or inspected commercial motor vehicles designed or used to transport
			 passengers;
			(2)the effectiveness of existing Federal
			 standards for the inspection of such vehicles in—
				(A)mitigating the risks described in paragraph
			 (1); and
				(B)ensuring the safe and proper operation
			 condition of such vehicles; and
				(3)the costs and benefits of a mandatory State
			 inspection program.
			14.Distracted driving
			(a)In generalSubchapter III of chapter 311 of title 49,
			 United States Code, is amended by adding at the end the following:
				
					31152.Regulation of the
				use of distracting devices in motorcoaches
						(a)In generalNot later than 1 year after the date of the
				enactment of the Motorcoach Enhanced Safety
				Act of 2011, the Secretary of Transportation shall prescribe
				regulations on the use of electronic or wireless devices, including cell phones
				and other distracting devices, by an individual employed as the operator of a
				motorcoach (as defined in section 2(8) of such Act).
						(b)Basis for regulationsThe Secretary shall base the regulations
				prescribed under subsection (a) on accident data analysis, the results of
				ongoing research, and other information, as appropriate.
						(c)Prohibited
				useExcept as provided under
				subsection (d), the Secretary shall prohibit the use of the devices described
				in subsection (a) in circumstances in which the Secretary determines that their
				use interferes with the driver's safe operation of a motorcoach.
						(d)Permitted useThe Secretary may permit the use of a
				device that is otherwise prohibited under subsection (c) if the Secretary
				determines that such use is necessary for the safety of the driver or the
				public in emergency
				circumstances.
						.
			(b)Conforming amendmentThe table of contents for chapter 311 of
			 title 49, United States Code, is amended by inserting after the item relating
			 to section 31151 the following:
				
					
						31152. Regulation of the use of
				distracting devices in
				motorcoaches
					
					.
			15.Motorcoach rental or leasing
			 companiesSection 31132(3) of
			 title 49, United States Code, is amended to read as follows:
			
				(3)employer—
					(A)means a person engaged in a business
				affecting interstate commerce that—
						(i)owns or leases a commercial motor vehicle
				in connection with that business, or assigns and employee to operate it;
				or
						(ii)offers for rent or lease motor vehicles
				designed or used to transport more than 15 passengers, including the driver,
				and from the same location or as part of the same business provides names or
				contact information of drivers, arranges for a driver of the rented or leased
				passenger-carrying motor vehicle, or holds itself out to the public as a
				provider of transportation services; and
						(B)does not include an individual who is an
				employee of the United States Government, a State, or a political subdivision
				of a State acting in the course of that individual's employment as such an
				employee.
					.
		16.Registration of brokers for motor carriers
			 of passengers
			(a)In generalSection 13904(a) of title 49, United States
			 Code, is amended by inserting or passengers after
			 transportation of property.
			(b)Repeal of exemptionSection 13506(a) of title 49, United States
			 Code, is amended—
				(1)in paragraph (13), by inserting
			 or at the end;
				(2)by striking paragraph (14); and
				(3)by redesignating paragraph (15) as
			 paragraph (14).
				17.RegulationsAny standard or regulation prescribed or
			 modified pursuant to this Act shall be prescribed or modified in accordance
			 with section 553 of title 5, United States Code.
		
	
		November 9, 2011
		Reported with an amendment
	
